United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  _____________

                                 No. 97-1713WM
                                 _____________

James Frederick Newport,                *
                                        *
                   Appellant,           *
                                        * Appeal from the United States
     v.                                 * District Court for the Western
                                        * District of Missouri.
Michelin Aircraft Tire; Michelin Tire   *
Corporation; Calvin McMiller,           *       [UNPUBLISHED]
                                        *
                   Appellees.           *
                                  _____________

                           Submitted: November 5, 1997
                               Filed: November 13, 1997
                                _____________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                          _____________

PER CURIAM.

    James Frederick Newport appeals following the district court's dismissal of
Newport's employment-related complaint on res judicata grounds. Conceding that his
complaint was properly dismissed, Newport contends the district court erroneously
denied Newport leave to file as a matter of course an amended complaint that overcame
the res judicata deficiencies. See Fed. R. Civ. P. 15(a). Contrary to Newport's view,
however, the district court's error was harmless. First, we are unable meaningfully to
review Newport's argument that his amended complaint was not barred by res judicata
because the amended complaint does not appear in the record. Second, having read
portions of the amended complaint that are paraphrased in the record and the briefs, we
conclude that Newport's amended complaint would not have preserved his claims.
Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B. We also
deny Newport's motion to supplement the record.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-